 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHamilton Park Health Care Center, Inc.andNa-tionalUnion of Hospital and Health Care Em-ployees,AFSME, AFL-CIO,Petitioner.Case22-RC-10300May 21, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTThe Board has delegated its authority in this pro-ceeding to a three-member panel. The requests forreview of the Regional Director's Decision and Di-rection of Election filed by the Employer and In-tervenor, 1115 Nursing Home and Hospital Em-ployees Union, a Division of 1115 Joint Board, aregranted as they raise substantial issues warrantingreview.After careful consideration, we find, contrary tothe Regional Director, that the Board's recent deci-sion inRollinsTransportation System,296 NLRB793 (1989), applies only to recognition bar cases. Itiswell established that a valid contract executedprior to the filing of an election petition will barthe petition.Appalachian Shale Products Co.,121NLRB 1160 (1958).Rollins,inwhich a Board ma-jority held that recognition would not serve as abar to an election if it was entered into at a timewhen there was another union actively organizingthe employees in question, by its very language islimited to and was intended to apply only to recog-nition bar situations, not to contract bar. Conse-quently, since in the instant case it is undisputedthat the Employer and the Intervenor executed avalid collective-bargaining agreement covering thepetitioned-for employees before the instant petitionwas filed,Rollinsis not applicable.'Accordingly, the Regional Director's Decisionand Direction of Election is reversed and, as theexistingcollective-bargaining agreement bars anelection, the petition is dismissed.iMemberDevaney, whodid not participatein Rollins,agrees that thiscase involvescontract bar and notrecognition bar. He thus finds it un-necessaryto pass onthe validity of theRollins rule in this case.298 NLRB No. 84